Exhibit 10.1

 

AIRCRAFT DRY LEASE

 

This Lease of aircraft is made effective as of September 1, 2014, by and between
Odyssey Adventures, LLC, a Colorado limited liability company, with an address
of 1600 Stout Street, Suite 1800, Denver, CO 80202 (“Lessor”), and Intrepid
Potash, Inc., a Delaware corporation, with an address of 707 17th St.,
Suite 4200, Denver, CO 80202 (“Lessee”).

 

RECITALS

 

The parties recite that:

 

WHEREAS, Lessor owns and is the registered owner of the airframe together with
the Engines, APU(s) and all appliances, parts, instruments, avionics and
appurtenances thereto, including any replacement part(s) or engine(s) which may
be installed on the Aircraft from time to time, and all logs, manuals and other
records relating to such Aircraft (collectively, the “Aircraft”):

 

FAA Registration Number:

 

N442HM

Aircraft Serial Number:

 

4034

Aircraft Manufacturer:

 

Gulfstream Aerospace

Aircraft Model:

 

GIV-X (G450)

Aircraft Year:

 

2005

Engine Serial Numbers:

 

85082 and 85083

Engine Manufacturer:

 

Rolls Royce

Engine Model:

 

TAY 611SER

 

WHEREAS, Lessee desires to lease the Aircraft under such terms and conditions as
are mutually satisfactory to the parties.

 

The parties agree as follows:

 

SECTION ONE

LEASE OF AIRCRAFT

 

For $6,235 per flight hour, Lessor agrees to lease the Aircraft to Lessee.
Lessee

 

--------------------------------------------------------------------------------


 

acknowledges that Lessor has also entered into a management agreement with
Airmax, LLC,  a limited liability company organized under the laws of the State
of Colorado with an address at 8481 Aviator Lane, Centennial, CO 80112, 
pursuant to which Airmax, LLC shall manage the Aircraft according to 14 C.F.R
Part 91 and Airmax, LLC’s policies.  It shall be conclusively presumed between
the parties that Lessee has fully inspected the Aircraft having knowledge that
it is in good condition and repair and that Lessee is satisfied with and has
accepted the Aircraft in such condition and repair.

 

SECTION TWO

TERM

 

This Lease will commence on the date first above written and continue for one
year after said date.  Thereafter, this Lease will be automatically renewed on a
month to month basis, unless sooner terminated by either party as hereinafter
provided.  Either party may at any time terminate this Lease upon thirty (30)
days written notice to the other party, delivered personally or by certified
mail, return receipt requested, at the address set forth above.

 

SECTION THREE

PRIVATE AND COMMERCIAL OPERATION

 

Neither Lessee nor Lessor will make the Aircraft available for hire within the
meaning of the Federal Aviation Regulations.  The Aircraft must be operated in
accordance with 14 C.F.R. Part 91 at all times. Lessor and Lessee hereby agree
that Lessee shall have complete and uncompromised operational control of the
Aircraft under 14 C.F.R. Part 91 at all times the Aircraft is operated by Lessee
under this Lease.  Lessee represents and warrants that it is leasing the
Aircraft for either:

 

(a)                                 the personal transportation of Lessee and
Lessee’s guests where no charge, assessment or fee is made for such
transportation; or

 

2

--------------------------------------------------------------------------------


 

(b)                                 the transportation of Lessee’s officials,
employees, guests and property where such transportation is within the scope of
or incidental to Lessee’s business. Lessee represents and warrants that it is
not leasing the Aircraft for the purpose of charter or lease to third parties
which could be considered commercial air transportation or air transportation
for hire as set out in the Federal Aviation Regulations.

 

SECTION FOUR

INSURANCE

 

At all times during the term of this Lease, Lessor will also cause to be carried
and maintained third party aircraft liability insurance, passenger legal
liability insurance, property damage liability insurance, and medical expense
insurance in the amounts set forth below:

 

Combined Liability Coverage for

 

 

 

Bodily Injury and Property Damage

 

 

 

Including Passengers -

 

 

 

Each Occurrence

 

$

200,000,000

 

 

 

 

 

Medical Expense Coverage -

 

 

 

Each Person

 

$

50,000

 

 

Lessee’s proportionate share of the cost of the above insurance is included in
Lessee’s lease payments to Lessor.  Lessee will also bear the cost of paying any
deductible amount on any policy of insurance in the event of a claim or loss.

 

Any policies of insurance carried in accordance with this Lease: (i) shall name
Lessee as an additional insured; and (ii) shall contain a waiver by the
underwriter thereof of any right of subrogation against Lessor; and (iii) shall
provide that in respect of the interests of Lessor, such policies of insurance
shall not be invalidated by any action or inaction of Lessee or any other

 

3

--------------------------------------------------------------------------------


 

person and shall insure Lessor (subject to the limits of liability and war risk
exclusion set forth in such policies) regardless of any breach or any violation
of any warranty, declarations or conditions contained in such policies by Lessee
or any other person; and (iv) shall provide that if the insurers cancel
insurance for any reason whatsoever, or the same is allowed to lapse for
non-payment of premium, or if there is any material change in policy terms and
conditions, such a cancellation, lapse or change shall not be effective as to
Lessee.  Each liability policy shall be primary without right of contribution
from any other insurance which is carried by Lessee or Lessor and shall
expressly provide that all of the provisions thereof, except the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured.

 

Lessor will submit this Lease for approval to the insurance carrier for each
policy of insurance on the Aircraft.  Lessor will arrange for a Certificate of
Insurance evidencing appropriate coverage as to the Aircraft and the
satisfaction of the requirements set forth above to be given by its insurance
carriers to Lessee upon Lessee’s request.

 

SECTION FIVE

RESTRICTIONS ON USE

 

Lessee may operate the Aircraft only for the purposes and within the
geographical limits set forth in the insurance policy or policies obtained in
compliance with this Lease.  The Aircraft will be operated at all times in
accordance with the flight manual and all manufacturer’s suggested operating
procedures.  Furthermore, Lessee will not use the Aircraft in violation of any
foreign, federal, state, territorial, or municipal law or regulation and will be
solely responsible for any fines, penalties, or forfeitures occasioned by any
violation by Lessee.  If such fines or penalties are imposed on Lessor and paid
by Lessor, Lessee will reimburse Lessor for the amount thereof within thirty
(30) days of receipt by Lessee of written demand from Lessor.  Lessee will

 

4

--------------------------------------------------------------------------------


 

not base the Aircraft, or permit it to be based, outside the limits of the
United States of America, without the written consent of Lessor.

 

The Aircraft will be flown only by certificated and qualified pilots and will be
maintained only by certificated and qualified mechanics. Lessor agrees,
represents and warrants that Lessee may make an independent choice in selecting
crew members that Lessee uses on Lessee flights.

 

Lessee will not directly or indirectly create, incur, assume or suffer to exist
any lien on or with respect to the Aircraft.  Lessee will promptly, at its own
expense, take such action as may be necessary to discharge any lien not excepted
above if the same will arise at any time.

 

This Lease shall be subject and subordinate in law and equity to any existing or
future security interest, mortgage or deeds of trust placed by Lessor upon the
Aircraft.

 

SECTION SIX

INSPECTION BY LESSOR

 

Lessee agrees to permit Lessor or any authorized agent to inspect the Aircraft
at any reasonable time and to furnish any information in respect to the Aircraft
and its use that Lessor may reasonably request.

 

SECTION SEVEN

ALTERATIONS

 

Except in accordance with other written agreements entered into subsequent to
the date of this Lease between Lessee and Lessor regarding maintenance of the
Aircraft, Lessee will not have the right to alter, modify, or make additions or
improvements to the Aircraft without the permission of Lessor.  All such
alterations, modifications, additions, and improvements as are so made will
become the property of Lessor and will be subject to all of the terms of this
Lease.

 

5

--------------------------------------------------------------------------------


 

SECTION EIGHT

MAINTENANCE AND REPAIR

 

Lessee shall inspect the Aircraft and all maintenance records pertaining to the
Aircraft and confirm the airworthiness of the Aircraft prior to each flight
under this Lease. If Lessee determines any repair or maintenance should be
completed prior to any flight, Lessee shall not operate the Aircraft until such
time as certificated and qualified mechanics have completed such repairs or
maintenance.  Lessor shall schedule and pay for all repairs and maintenance on
the Aircraft during the term of this Lease, including all ferry flights and
transportation charges on replacements parts and accessories.  Lessee’s
proportionate share of the cost of all such repairs and maintenance is included
in Lessee’s lease payments to Lessor.  Lessor will be entitled to any and all
salvage from broken or worn out parts.

 

All inspections, repairs, modifications, maintenance, and overhaul work to be
accomplished by Lessor will be performed by personnel certificated to perform
such work and will be performed in accordance with the standards set by the
Federal Aviation Regulations.  Lessee will maintain all log books and records
pertaining to the Aircraft during the term of this Lease in accordance with the
Federal Aviation Regulations.  Such records will be made available for
examination by Lessor, and at the termination of this Lease, Lessee will deliver
such records to Lessor. Lessee agrees and acknowledges that Lessor has arranged
for the Aircraft to be maintained by Airmax, LLC in accordance with 14 C.F.R
Part 91, and accordingly, Lessee shall provide the Aircraft records and logbooks
to Airmax, LLC as required by Airmax, LLC to maintain the Aircraft.

 

SECTION NINE

TITLE

 

The registration of and title to the Aircraft will be in the name of the Lessor,
and the

 

6

--------------------------------------------------------------------------------


 

Aircraft, at all times during the term of this Lease or any extension, will bear
United States registration markings.  All responsibility and obligations in
regard to the operation of the Aircraft as above owned, registered, and marked
will be borne by Lessee during the term of this Lease.

 

SECTION TEN

PAYMENT OF TAXES

 

Lessee will pay all taxes associated with Lessee’s use of the Aircraft on
Lessee’s own business, including landing fees, fuel taxes, and any other taxes
or fees which may be assessed against a specific flight by Lessee.

 

SECTION ELEVEN

ASSIGNMENT

 

Lessee shall not assign this Lease or any interest in the Aircraft, or sublet
the Aircraft, without prior consent of Lessor.  Subject to the foregoing, this
Lease inures to the benefit of, and is binding on, the heirs, legal
representatives, successors, and assigns of the parties.

 

SECTION TWELVE

ACCIDENT AND CLAIM

 

Lessee will immediately notify Lessor and Airmax, LLC of each accident involving
the Aircraft, which notification will specify the time, place, and nature of the
accident or damage, the names and addresses of parties involved, persons
injured, witnesses, and owners of properties damaged, and such other information
as may be known.  Lessee will advise Lessor of all correspondence, papers,
notices, and documents whatsoever received by Lessee in connection with any
claim or demand involving or relating to the Aircraft or its operation, and will
aid in any investigation instituted by Lessor and in the recovery of damages
from third persons liable therefor.

 

7

--------------------------------------------------------------------------------


 

SECTION THIRTEEN

RETURN OF AIRCRAFT TO LESSOR

 

Upon the conclusion of each flight conducted by Lessee under this Lease, Lessee
will return the Aircraft to Lessor at the Centennial Airport, Englewood,
Colorado, in as good operating condition and appearance as when received,
ordinary wear, tear and deterioration excepted, and will indemnify Lessor
against any claim for loss or damage occurring prior to the actual physical
delivery of the Aircraft to Lessor.

 

SECTION FOUTEEN

MODIFICATION OF AGREEMENT

 

This Lease constitutes the entire understanding between the parties, and any
change or modification must be in writing and signed by both parties.

 

SECTION FIFTEEN

GOVERNING LAW

 

This Lease is entered into under, and is to be construed in accordance with, the
laws of the State of Colorado.

 

SECTION SIXTEEN

TRUTH IN LEASING STATEMENT

 

THE AIRCRAFT, A GULFSTREAM AEROSPACE., GIV-X (G450), MANUFACTURER’S SERIAL NO. 
4124, CURRENTLY REGISTERED WITH THE FEDERAL AVIATION ADMINISTRATION AS N944AL,
HAS BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE 12 MONTH PERIOD
PRECEDING THE DATE OF THIS LEASE.

 

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE.  DURING THE DURATION OF THIS LEASE, INTREPID
PRODUCTION CORPORATION 700 17TH ST., SUITE 1700, DENVER, CO 80202, IS CONSIDERED
RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS LEASE.

 

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

 

8

--------------------------------------------------------------------------------


 

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.

 

I, THE UNDERSIGNED MARTIN D. LITT, AS THE EXECUTIVE VICE PRESIDENT, GENERAL
COUNSEL AND SECRETARY OF INTREPID POTASH, INC., 707 17TH ST., SUITE 4200,
DENVER, CO 80202, CERTIFY THAT INTREPID POTASH, INC. IS RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT AND THAT I UNDERSTAND ITS RESPONSIBILITIES
FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

SIGNED:

/s/ Martin D. Litt                      

,

MARTIN D. LITT.

 

 

Signature Page Follows

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Lease.

 

LESSOR

 

 

 

Odyssey Adventures, LLC

 

 

 

 

 

By:

/s/ Hugh E. Harvey, Jr.

8/12/14

 

 

Hugh E. Harvey, Jr.

 

 

Member

 

 

 

 

 

LESSEE

 

 

 

Intrepid Potash, Inc.

 

 

 

By:

/s/ Martin D. Litt

8/13/14

 

 

Martin D. Litt

 

 

Executive Vice President, General Counsel and Secretary

 

 

--------------------------------------------------------------------------------


 

INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING”

REQUIREMENTS

 

1.                                      Mail a copy of the lease agreement to
the following address via certified mail, return receipt requested, immediately
upon execution of the agreement (14 C.F.R. 91.23 requires that the copy be sent
within twenty-four hours after it is signed):

 

Federal Aviation Administration

Aircraft Registration Branch

ATTN:  Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

 

2.                                      Telephone the nearest Flight Standards
District Office at least forty-eight hours prior to the first flight under this
lease agreement.

 

--------------------------------------------------------------------------------